NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


USHA PATEL,                                )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4660
                                           )
HEARTWOOD 47, LLC (as successor to         )
BankAtlantic),                             )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 22, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Claudia R. Isom, Judge.

Eric O. Husby, Tampa, for Appellant.

Eric B. Zwiebel of Emanuel & Zwiebel,
PLLC, Plantation, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.